EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Joyce on January 31, 2022.
The application has been amended as follows: 
Claim 16, Lines 14-15: “and that is stitched to the hem” has been deleted in order to overcome a 112(b) issue. 
Claim 16, Line 18: --and the belt-- has been inserted following “lift loops”, in order to reincorporate the previously deleted limitation. 
Claim 17 has been cancelled in order to overcome a 112(b) issue. 
Claim 28, Lines 2-4: “wherein the cover is constructed of a certain type of fabric and the fill tube is constructed as a separate element of the certain type of fabric” has been deleted and replaced with --wherein the cover and the fill tube are constructed as separate elements, wherein the fill tube is constructed of the same fabric as the cover--, in order to overcome a 112(b) issue. 
Claim 29, Lines 2-4: “wherein the floor is constructed of a certain type of fabric and the discharge tube is constructed as a separate element of the certain type of fabric” has been deleted and replaced with --wherein the floor and the discharge tube are constructed as separate elements, wherein the discharge tube is constructed of the same fabric as the floor-- in order to overcome a 112(b) issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734         

/JES F PASCUA/Primary Examiner, Art Unit 3734